Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed June 30th, 2022 does not place the application in condition for allowance.
The 112(b) rejection of claim 4 is withdrawn due to Applicant’s amendment.
The rejection over Niira et al. is withdrawn due to Applicant’s amendment.
The rejections over Kubota are withdrawn due to Applicant’s amendment.
New grounds for rejection follow.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding Claim 1, Applicant claims, “a semiconductor substrate including silicon and having a light-receiving surface that receives light and a non-light-receiving surface opposite to the light-receiving surface”, “a first photoelectric conversion area and a second photoelectric conversion area formed on the light-receiving surface”.  Applicant has discloses a semiconductor substrate (Figure 4, #38), wherein the first and second photoelectric conversion area (Figure 4, #29-#30) comprise a portion of the semiconductor substrate (Figure 4, #38).  The first and second photoelectric conversion area are not formed on the light-receiving surface.  Applicant has not disclosed a configuration where the first and second photoelectric conversion are disposed on the semiconductor substrate, the semiconductor substrate is a part of these areas.  Accordingly, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Appropriate action is required.

Regarding Claim 1, Applicant claims, “an insulating area, formed on the light-receiving surface”.  Applicant discloses the insulating layer (Figure 4, #37) is disposed between the first and second photoelectric conversion layers (Figure 4, #29-#30) but does not disclose that they are formed on the light-receiving surface of the semiconductor substrate (Figure 4, #38). Accordingly, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Appropriate action is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, Applicant claims, “a semiconductor substrate including silicon and having a light-receiving surface that receives light and a non-light-receiving surface opposite to the light-receiving surface”, “a first photoelectric conversion area and a second photoelectric conversion area formed on the light-receiving surface”.  Applicant has disclose a semiconductor substrate (Figure 4, #38), wherein the first and second photoelectric conversion area (Figure 4, #29-#30) comprise a portion of the semiconductor substrate (Figure 4, #38).  The first and second photoelectric conversion area are not formed on the light-receiving surface.  Applicants attention is directed to MPEP 2173.03, “A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty”.  Appropriate action is required.

Regarding Claim 1, Applicant claims, “an insulating area, formed on the light-receiving surface”.  Applicant discloses the insulating layer (Figure 4, #37) is disposed between the first and second photoelectric conversion layers (Figure 4, #29-#30) but does not disclose that they are formed on the light-receiving surface of the semiconductor substrate (Figure 4, #38). Applicants attention is directed to MPEP 2173.03, “A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty”.  Appropriate action is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sauar et al. (US 2012/0024368 A1).

In view of Claim 1, as best understood by the Examiner, Sauar et al. teaches a photoelectric conversion device (Figure 1e, #120 & Paragraph 0081), comprising:
a semiconductor substrate including silicon and having a light-receiving surface that receives light (Figure 1e, the top edge of element #103) and a non-light receiving surface opposite to the light-receiving surface (Figure 1e, back surface of #100 & Paragraph 0081); and
an interconnection (Figure 1e, #112 & Paragraph 0097), wherein
the semiconductor substrate includes a first photoelectric conversion area and a second photoelectric conversion area formed on the light-receiving surface, that perform a photoelectric conversion on the received light (See Annotated Sauar et al. Figure 1e, below).
Annotated Sauar et al. Figure 1e

    PNG
    media_image1.png
    338
    742
    media_image1.png
    Greyscale

an insulating area formed on the light receiving surface that is disposed between the first photoelectric conversion area and the second photoelectric conversion area that includes silicon oxide (Figure 1e, #113 & Paragraph 0057), and
the interconnection (Figure 1e, #112) is configured to electrically couple a first impurity area of a first conductivity type disposed in the first photoelectric conversion area and a second impurity area of a second conductivity type disposed in the second photoelectric conversion area (Figure 1e, #101-#102 & Paragraph 0081), the interconnection (Figure 1e, #112) being provided on the non-light receiving surface (Figure 1e, back surface of #100).

In view of Claim 2, as best understood by the Examiner, Sauar et al. is relied upon for the reasons given above in addressing Claim 1.  Sauar et al. teaches the insulating area include silicon nitride surrounded by the silicon oxide (See Annotated Sauar et al. Figure 1e, below).
Annotated Sauar et al. Figure 1e

    PNG
    media_image2.png
    349
    891
    media_image2.png
    Greyscale

	In view of Claim 4, as best understood by the Examiner, Sauar et al. is relied upon for the reasons given above in addressing Claim 1.  Sauar et al. teaches the interconnection (Figure 1e, #112) overlaps the insulating area (Figure 1e, #113) when viewed in a thickness direction of the semiconductor substrate (Figure 1e, #113).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sauar et al. (US 2012/0024368 A1) in view of Szufcik et al. (US 2011/0005582 A1).

In view of Claim 3, as best understood by the Examiner, Sauar et al. is relied upon for the reasons given above in addressing Claim 2.  Sauar et al. does not disclose that the width of the silicon oxide is between 1-5 microns.
Szufcik et al. teaches a stack of dielectric layers comprising silicon nitride and silicon oxide (Paragraph 0032), wherein the thickness of the layers are between 100-5000 nm (Paragraph 0045). Szufcik et al. teaches that the dielectric stack show less of a detrimental bowing problem (Paragraph 0016).  Accordingly, it would have been obvious to have the width of the silicon layer of Sauar et al. be between the range of 100-5000 nm as disclosed by Szufcik et al. for the advantage of the solar cells not bowing.


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al. (US 2001/0015221 A1) in view of Sauar et al. (US 2012/0024368 A1).

In view of Claim 5, as best understood by the Examiner, Kubota et al. teaches a photoelectric conversion module (Figure 2), comprising a photoelectric conversion device (Figure 2 & Paragraph 0019), and a wiring board electrically coupled to the photoelectric conversion device (Figure 7 & Paragraph 0094).
Kubota et al. does not disclose a photoelectric conversion device according to Claim 1.
Sauar et al. teaches a photoelectric conversion device (Figure 1e, #120 & Paragraph 0081), comprising:
a semiconductor substrate including silicon and having a light-receiving surface that receives light (Figure 1e, the top edge of element #103) and a non-light receiving surface opposite to the light-receiving surface (Figure 1e, back surface of #100 & Paragraph 0081); and
an interconnection (Figure 1e, #112 & Paragraph 0097), wherein
the semiconductor substrate includes a first photoelectric conversion area and a second photoelectric conversion area formed on the light-receiving surface, that perform a photoelectric conversion on the received light (See Annotated Sauar et al. Figure 1e, below).
Annotated Sauar et al. Figure 1e

    PNG
    media_image1.png
    338
    742
    media_image1.png
    Greyscale

an insulating area formed on the light receiving surface that is disposed between the first photoelectric conversion area and the second photoelectric conversion area that includes silicon oxide (Figure 1e, #113 & Paragraph 0057), and
the interconnection (Figure 1e, #112) is configured to electrically couple a first impurity area of a first conductivity type disposed in the first photoelectric conversion area and a second impurity area of a second conductivity type disposed in the second photoelectric conversion area (Figure 1e, #101-#102 & Paragraph 0081), the interconnection (Figure 1e, #112) being provided on the non-light receiving surface (Figure 1e, back surface of #100).
Sauar et al. teaches that this photoelectric conversion device results in a device that solves the problems of alignment of solar cells and possible cells breaking during contact soldering (Paragraph 0002-0004).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the cell disclosed by Sauar et al. as the cell of Kubota et al. for the advantages of having a photoelectric conversion device that has aligned solar cells and prevents the breakage of contacts.

In view of Claim 6, as best understood by the Examiner, Kubota et al. and Sauar et al. are relied upon for the reasons given above in addressing Claim 5.  Kubota et al. teaches an electronic apparatus comprising the photoelectric conversion module according to Claim 5 (Paragraph 0002).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the new grounds for rejection being used in the current rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638. The examiner can normally be reached Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726